DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to because in Fig. 5, “Prossore” should be correct to –Pressure–.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4 and 9–11 are objected to because of the following informalities:  
Regarding claim 4, the claimed, “imapctor” should be amended to -–impactor–.
Regarding claims 9–11, the claimed, “the first load cell” and “first force signal” are unclear because these limitations are not necessarily required by independent claim 1, because of the “or” clause. Included in the testing apparatus is either the “pressure sensor” or “first load cell”, not necessarily both.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29–31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. (WO 2006116997 A1), hereinafter referred to as Hansen.
Regarding claim 29, Hansen teaches, “A method of impact testing a syringe (Fig. 1, ref. # 5; page 1, line 29–page 2, line 9) filled with a fluid and carrying a plunger (syringe with plunger), the method comprising: inserting the syringe (5) into a guide sleeve (6); activating an energy source (1) to cause an impactor (3) to strike the plunger (on/in syringe 5); and measuring at least one characteristic of at least one impact caused by the impactor (page 4–6 of spec.).”
Regarding claim 30, Hansen teaches, “wherein measuring at least one characteristic of at least one impact caused by the impactor comprises measuring a first force generated by the impactor striking the plunger (page 6, lines 1–17).”
Regarding claim 31, Hansen teaches, “wherein measuring at least one characteristic of at least one impact caused by the impactor comprises measuring a pressure of the fluid expelled from the syringe by the plunger (page 6, lines 1–17).”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 9–11, 19–25, and 28–32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dragicevic et al. (WO 2014/059240 A1), hereinafter referred to as Dragicevic, in view of Horton et al (US Pub. # 2004/0231667), hereinafter referred to as Horton.
Regarding claims 1, 19, and 29, Dragicevic teaches, “A testing apparatus (1) (claim 29: method) for simulating and measuring characteristics of one or more impacts experienced during operation of a drug delivery device (Abstract; Fig. 1-18; para. [0002]), the testing apparatus comprising: a guide sleeve (14, 16) configured to receive a syringe (12), the syringe having a proximal end, a distal end defining an outlet, and an interior chamber extending between the proximal and distal ends and carrying a plunger (Fig. 1, 2; para. [0051]); an impactor configured to simulate a plunger rod of the drug delivery device (Fig. 16-18; [0080–0088]); an energy source configured to reduce a distance between the impactor and the plunger such that the impactor strikes the plunger (Fig. 16–18; [0088]); (claim 19) an anvil member supporting the syringe and configured to hold the syringe stationary relative to the impactor when the impactor strikes the plunger (Fig. 18; [0082, 0083, 0087-0088]); and a monitoring system (Fig. 1–6; [0041–0045, 0054–0058]).” Dragicevic does not appear to teach, “including at least one of a pressure sensor configured to output a pressure signal representative of a pressure of a fluid expelled from the outlet of the syringe, or a first load cell configured to output a first force signal representative of one or more impacts caused by the impactor.” However, Horton discloses a medical syringe dispenser device, where both the fluidic pressure and the applied actuation force are monitored (Abstract; Fig. 5, 13a-13c; para. [0199–0202, 0221–0223]). It would have been obvious to one skilled in the art at the time of filing to modify Dragicevic’s invention to include at least one of a pressure sensor configured to output a pressure signal representative of a pressure of a fluid expelled from the outlet of the syringe, or a first load cell configured to output a first force signal representative of one or more impacts caused by the impactor.
The ordinary artisan would have been motivated to modify Dragicevic’s invention for at least the purpose of providing an alternative form of detection (load/pressure) as described by Horton, allowing an operator to finely control the amount of substance expelled from a syringe, and for preventing over load/pressure during operation.
Regarding claim 2, Dragicevic teaches, “a retaining member configured to maintain a position of the syringe relative to the guide sleeve prior to activation of the energy source and permit the syringe to move relative to the guide sleeve in response to the impactor striking the plunger (Fig. 2, 18; [0051, 0088]).”
Regarding claim 4, Dragicevic teaches, “a first impact state, where the impactor initially strikes the plunger and the retaining member occupies a first position, and a second impact state, where the impactor causes the syringe or a carrier holding the syringe to strike an anvil member and the retaining member occupies a second position (Fig. 2, 16-18; [0037, 0082, 0083]).”
Regarding claim 5, Dragicevic teaches, “an anvil member having a first axial opening aligned with a second axial opening of the guide sleeve, the first axial opening of the anvil member having a smaller inner diameter than the second axial opening of the guide sleeve (Fig. 18; [0082, 0083, 0088]).”
Regarding claim 7, Dragicevic teaches, “the monitoring system including a computing unit to receive and process at least one of the pressure signal or the first force signal (Fig. 5; [0054, 0058]).”
Regarding claims 9–11, 23–25, 30, and 32, Dragicevic does not necessarily teach, “the monitoring system including the first load cell, the first load cell being disposed distal to the guide sleeve; the monitoring system including the first load cell and a second load cell, the first load cell being connected to and moveable with the impactor, the second load cell being mounted stationarily relative to the impactor and configured to output a second force signal representative of the one or more impacts caused by the impactor; the first force signal being representative of at least a first impact caused by the impactor, and the second force signal being representative of at least a second impact caused by the impactor.” However, Horton teaches the deficiencies of Dragicevic (Abstract; Fig. 2, 4, 5; [0193, 0198, 0203]). It would have been obvious to one skilled in the art at the time of filing to modify Dragicevic invention to include the monitoring system including the first load cell, the first load cell being disposed distal to the guide sleeve; the monitoring system including the first load cell and a second load cell, the first load cell being connected to and moveable with the impactor, the second load cell being mounted stationarily relative to the impactor and configured to output a second force signal representative of the one or more impacts caused by the impactor; the first force signal being representative of at least a first impact caused by the impactor, and the second force signal being representative of at least a second impact caused by the impactor.
The ordinary artisan would have been motivated to modify Dragicevic’s invention for at least the purpose of providing an alternative form of detection (load/pressure) as described by Horton, allowing an operator to finely control the amount of substance expelled from a syringe, and for preventing over load/pressure during operation.
Regarding claims 20-22, 28, and 31, Dragicevic teaches, “the anvil member including an opening to provide access to the outlet of the syringe (Fig. 16-18; [0087]).” Dragicevic does not necessarily teach, “a pressure sensor configured to output a pressure signal representative of a pressure of a fluid expelled from the outlet of the syringe by the plunger upon the impactor striking the plunger; the pressure sensor being received through the opening in the anvil member; the pressure sensor being mounted stationarily relative to the impactor; wherein measuring at least one characteristic of at least one impact caused by the impactor comprises measuring a pressure of the fluid expelled from the syringe by the plunger.” However, Horton teaches the deficiencies of Dragicevic (Fig. 5, 13a-13c; [0199–0202, 0221–0223]). It would have been obvious to one skilled in the art at the time of filing to modify Dragicevic’s invention to include a pressure sensor configured to output a pressure signal representative of a pressure of a fluid expelled from the outlet of the syringe by the plunger upon the impactor striking the plunger; the pressure sensor being received through the opening in the anvil member; the pressure sensor being mounted stationarily relative to the impactor; wherein measuring at least one characteristic of at least one impact caused by the impactor comprises measuring a pressure of the fluid expelled from the syringe by the plunger.
The ordinary artisan would have been motivated to modify Dragicevic’s invention for at least the purpose of providing an alternative form of detection (pressure) as described by Horton, allowing an operator to finely control the amount of substance expelled from a syringe, and for preventing over pressure during operation.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dragicevic in view of Horton as applied to claim 1 above, and further in view of Cadieux et al. (US Pub. # 20090188311), hereinafter referred to as Cadieux.
Regarding claim 8, the combination of Dragicevic and Horton does not appear to teach, “the monitoring system including a digital camera configured to capture video of the one or more impacts caused by the impactor and output a video signal to the computing unit, wherein the computing unit calculates one or more velocities based on the video signal.” However, Cadieux teaches the deficiencies of Dragicevic and Horton (Abstract; Fig. 1-5; [0003, 0006–0010, 0023]). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Dragicevic and Horton’s invention to include the monitoring system including a digital camera configured to capture video of the one or more impacts caused by the impactor and output a video signal to the computing unit, wherein the computing unit calculates one or more velocities based on the video signal.
The ordinary artisan would have been motivated to modify the combination of Dragicevic and Horton’s invention for at least the purpose of ensuring variation of syringe’s are reduced by finely detecting certain characteristics and allowing manufacturing tolerances to be within desired ranges.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith disclose syringe and testing devices including syringe’s and drug delivery apparatuses, similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/            Primary Examiner, Art Unit 2852